DETAILED ACTION
Application 16/720576, “COMPOSITION FOR FORMING LITHIUM REDUCTION RESISTANT LAYER, METHOD FOR FORMING LITHIUM REDUCTION RESISTANT LAYER, AND LITHIUM SECONDARY BATTERY”, is a divisional of 14/863920 (now abandoned), which was filed on 9/24/15 and claims priority from a foreign application filed on 9/30/14. 
This Office Action on the merits is in response to communication filed on 12/17/21.  

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art includes Babic (US 2012/0196189) and Ohta (US 2011/0244337) which are previously cited art relevant to 5+XLa3(ZrX,A2-X)O12, which is found to be the same or substantially the same as the claimed formula (I) Li7-xLa3(Zr2-x,Mx)O12. 
However, as argued by applicant in the 12/17/21 remarks, the previously cited art does not further teach the content of the metal M which contains Nb and Ta being selected so as to give an X value of within the range of 1.4 to 2 because Ohta suggests substantially lower X values, ~0.0 to 0.6. Therefore, the previously presented rejection based on the above cited references has been withdrawn.  Applicant further argues that besides the deficiency with respect to the content and Nb-Ta identity of M, the cited art fails to fairly teach or suggest the claimed precursor compositional ranges with applicant’s as-filed specification suggesting desirable results associated with the ranges.
Upon an updated search, other references have been discovered which provide teachings relevant to M content by teaching the metal M containing Nb and Ta at a content such that the X value would be within the range of 1.4 to 2 (e.g. Wachsman -US 2014/0287305 at paragraph [0048]; Visco -US 2013/0141050 at paragraph [0088]; Holme -US 2015/0099188 at paragraph [0147]).  Moreover, upon the updated search, other references have been discovered which provide teachings relevant to the use of lithium precursor concentration above the stoichiometric value due to the volatility of lithium compounds (e.g. Fujiki -US 2015/0171428 at paragraph [0062]; Baddington -US 2014/0084503 at paragraph [0009]).  
7-xLa3(Zr2-x,Mx)O12, compound with M including both Nb and Ta and X being between 1.4 and 2.0.
Thus, no new and closer prior art has been discovered which cures the deficiencies identified by applicant, or which independently fairly teaches or suggests the above described features of claim 1, in combination with the balance of the features of claim 1 irrespective of the previously cited art. Accordingly, claim 1 and all dependent claims are found to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant' s invention as claimed.
Asaoka (JP 2011-159528) teaches lithium lanthanum zirconate layer made by a different processing technique;
Adams (Ion transport and phase transition in Li7−xLa3(Zr2−xMx)O12 (M = Ta5+, Nb5+, x = 0, 0.25) J Materials Chem.; vol 22, p 1426; 2011) teaches tantalum and niobium doped LLZ;
Thokchom (US 2015/0056520) teaches an LLZ forming composition which may be impregnated into porous electrode structure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723